16‐3634‐cv 
     Kennedy v. Fed. Express Corp., et al. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                     
                                              SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  5th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  RAYMOND J. LOHIER, JR., 
 7                          CHRISTOPHER F. DRONEY, 
 8                                  Circuit Judges, 
 9                          JED S. RAKOFF, 
10                                  District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         LISA KENNEDY, 
13    
14                          Plaintiff‐Appellant, 
15                                   
16                                  v.                                         No. 16‐3634‐cv 
17                                   
18         FEDERAL EXPRESS CORPORATION, ALVIN 
19         BEAL, AS AIDER AND ABETTOR,   
20    
21                          Defendants‐Appellees. 
22         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23          


     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New 
     York, sitting by designation. 
 1          
 2          
 3         FOR APPELLANT:                            LAWRENCE M. ORDWAY, JR., Bousquet 
 4                                                   Holstein PLLC, Syracuse, NY. 
 5          
 6         FOR APPELLEES:                            WHITNEY K. FOGERTY, for Federal 
 7                                                   Express Corporation, Memphis, TN. 
 8          
 9                                            Alvin Beal, pro se, Tigard, OR. 
10                                             
11         Appeal from a judgment of the United States District Court for the 

12   Northern District of New York (Mae A. D’Agostino, Judge).    UPON DUE 

13   CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED 

14   that the judgment of the District Court is AFFIRMED in part and VACATED in 

15   part, and the case is REMANDED for further proceedings. 

16         Lisa Kennedy appeals from a judgment of the District Court (D’Agostino, 

17   J.) granting summary judgment to Federal Express Corporation (“FedEx”).    On 

18   appeal, Kennedy argues that FedEx is not entitled to summary judgment under 

19   the Faragher/Ellerth doctrine.    See Faragher v. City of Boca Raton, 524 U.S. 775, 

20   807 (1998); Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 764–65 (1998).   

21   Kennedy also argues that genuine disputes of material fact preclude summary 

22   judgment on her Title VII claims for sexual harassment, sex discrimination, and 

23   retaliation.    We assume the parties’ familiarity with the facts and record of the 




                                                 2
 1   prior proceedings, to which we refer only as necessary to explain our decision to 

 2   affirm in part and vacate in part. 

 3         Viewing the record in the light most favorable to Kennedy and drawing all 

 4   reasonable inferences in her favor, Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. 

 5   of N.Y., 822 F.3d 620, 631 n.12 (2d Cir. 2016), we conclude that she has raised a 

 6   genuine dispute of material fact as to whether her supervisor, Alvin Beal, 

 7   engaged in quid pro quo harassment by making threats or promises that “linked 

 8   tangible job benefits to the acceptance or rejection of sexual advances,” Karibian 

 9   v. Columbia Univ., 14 F.3d 773, 778 (2d Cir. 1994).    Kennedy testified that (1) Beal 

10   told her “[y]ou take care of me, I’ll take care of you” in the context of Beal’s sexual 

11   harassment and rape, and (2) Beal ordered her to come into the office on a Sunday 

12   and raped her when they were alone, after he had already raped her the previous 

13   month under similar circumstances.    On this record, a reasonable jury could 

14   conclude that Kennedy submitted to Beal’s sexual harassment because of a threat 

15   of discipline or promise of “continued employment.”    See Jin v. Metro. Life Ins. 

16   Co., 310 F.3d 84, 97 (2d Cir. 2002).    Such quid pro quo harassment, if proven at 

17   trial, would constitute a tangible employment action and deprive FedEx of its 

18   affirmative defense under Faragher/Ellerth.    Id. at 92. 



                                                3
 1         Because FedEx has not established its entitlement to the Faragher/Ellerth 

 2   defense as a matter of law, and because FedEx concedes for purposes of this 

 3   appeal that Beal’s conduct created a hostile work environment, we remand for 

 4   further proceedings on Kennedy’s claims for sexual harassment and sex 

 5   discrimination.    With respect to Kennedy’s retaliation claim, we affirm for 

 6   substantially the reasons stated in the September 28, 2016 decision and order of 

 7   the District Court.    See Kennedy v. Fed. Express Corp., No. 5:13‐CV‐1540, 2016 

 8   WL 5415774 (N.D.N.Y. Sept. 28, 2016). 

 9         We have considered Kennedy’s remaining arguments and conclude that 

10   they are without merit.    For the foregoing reasons, the judgment of the District 

11   Court is AFFIRMED as to the retaliation claim and VACATED as to the sexual 

12   harassment and sex discrimination claims, and the case is REMANDED for 

13   further proceedings. 

14                                          FOR THE COURT: 
15                                          Catherine O’Hagan Wolfe, Clerk of Court 




                                               4